Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 8, and 15 recite a mental process because the claim recites a method that receives user preferences, receives environmental parameters at a location, and determines a seat recommendation in response to the received preferences and parameters.  This is a method that can be performed in the human mind.  The mere nominal recitation of a user device, processor, memory, and computer readable medium does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving and determining in a computer environment.  The claimed user device, processor, memory, and computer readable medium are recited at a high level of generality and are merely invoked as tools to receive data and make a determination based on the data.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1, 8, and 15 recite the additional limitation of transmitting the recommendation to the user device.  This limitation does not integrate the judicial exception into a practical application.  Instead, transmitting data merely adds insignificant extra-solution activity to the 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving data and making a determination based on the data in a computer environment.  In addition, the process of transmitting data is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
	Claims 2, 9, and 16 are directed to substantially the same abstract idea as claims 1, 8, and 15 and are rejected for substantially the same reasons.  Claims 2, 9, and 16 further narrows the abstract idea of 1, 8, and 15 by e.g., reciting displaying the recommendation on the user device (MPEP 2106.04(a)(2)(III)(A) “Examples of claims that recite mental processes include:  a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data 
Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) (emphasis added)).  Claims 2, 9, and 16 do not add any additional elements to evaluate at Steps 2A prong two or 2B and thus describe neither a practical application of nor significantly more than the abstract idea. 
	Claims 4-7, 11-14, and 18-20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and are rejected for substantially the same reasons.  Claims 4, 5, 11, 12, 18, and 19 further recite checking and determining whether a seat is occupied, receiving environmental parameters from a second device, and determining a second seat location recommendation.  These processes can be performed in the human mind.  The mere nominal recitation of a second user device does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of checking, receiving, and determining in a computer environment.  The claimed second user device is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 4, 11, and 18 recite the additional limitation of transmitting a seat location exchange proposal; and, claims 5, 12, and 19 recite the additional limitation of transmitting the second seat location recommendation.  These limitations do not integrate the judicial exception into a practical application.  Instead, transmitting data merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 

e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  For these reasons, there is no inventive concept in the claims, and thus they are ineligible. 
	Claims 3, 6, 7, 10, 13, 14, 17, and 20 are directed to substantially the same abstract idea as claims 1, 8, and 15 and are rejected for substantially the same reasons.  Claims 3, 10, and 17 further narrow the abstract idea of claims 1, 8, and 15 by e.g., activating an alarm when the recommendation is received.  Alarming or notifying a user when a recommendation is received is a method of organizing human activity.  More specifically, notifying a user of a recommendation as to where a person should sit amongst an arena of other people is a method of managing personal behavior or relationships or interactions between people.  In other words, claim 3 describes activating an alarm (e.g., displaying a 
	Claims 6, 13, and 20 further narrow the abstract idea of claims 1, 8, and 15 by e.g., reciting that the seat location recommendations are adjusted in response to a seating restriction.  Claims 7 and 14 further narrow the abstract idea of claims 1, 8, and 15 by e.g., reciting that a response is received from the user device.  These processes can be performed in the human mind.  The mere nominal recitation of a user device does not take the claims out of the mental process grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, activating, and adjusting in a computer environment.  The claimed user device is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Furthermore, the adjusting of the seat component merely describes performing (applying) the abstract idea (i.e., the evaluating of the input and outputting a recommendation).  Accordingly, alone and in combination, the claims do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describes how to generally “apply” the concepts of receiving and adjusting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	In addition, claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se (see MPEP § 2106, subsection I).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 4, 11, and 18 each recite the limitation “the seat location exchange proposal” in line 10.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. Patent Application Publication No. 2016/0125324).
	Regarding Claims 1, 8, and 15, Yamamoto teaches a seat management system comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising … a computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising (see [0393] “In a computer, a CPU (Central Processing Unit) 401, a ROM (Read Only Memory) 402, and a RAM (Random Access Memory) 403 are mutually connected by a bus 404,” [0396] “In the computer configured as described above, as one example the CPU 401 loads a program stored in the storage unit 408 via the input/output interface 405 and the bus 404 into the RAM 403 and executes the program to carry out the series of processes described earlier,” [0397] “the program executed by the computer (the cpu 401) may be provided by being recorded on the removable medium 411 as a packaged medium or the like”):
	a method of recommending a seat to a first user, the method comprising:  receiving environmental parameter preferences from a first user device (see [0017] “The feature of the user may include at least one of an attribute of the user, a physical feature of the user, a feature relevant to a preference of the user, and a feature relevant to how the user views an event,” [0096] “the preference information includes user's preference information to a venue and a seat, such as favorite venue, position of favorite seat, angle for viewing favorite event region, favorite type of seat, and favorite specification of seat”);
	receiving environmental parameters for one or more seat locations, the one or more seat locations including a first seat location and a second seat location (see [0087] “the venue information includes information relevant to event region, set, musical instrument, lectern, moderator table, lighting, sound facility, facility and setting of each event venue such as position and specification of equipment … the venue information includes a seat vector that represents a feature of each seat” (emphasis added), [0124] “the feature of the seat represented by the seat vector includes at least one of the feature relevant to how the event region is viewed from the seat, the feature relevant to how the 
	determining one or more seat location recommendations in response to the environmental parameter preferences and the environmental parameters, the one or more seat location recommendations including a first seat location recommendation identifying the second seat location (see [0008] “a recommending unit configured to perform matching between a feature of a seat or area assigned to a user in an event and a feature of a user, and to select a combination of a recommended seat or area and the user,” [0011] “The recommending unit may recommend a second seat or area for a user to which a first seat or area is assigned, the second seat or area having the seat vector whose distance to the user vector of the user is smaller than the first seat or area,” [0153] “This recommended seat information includes the information relevant to how the event region is viewed from the 
recommended seat, how the sound is heard in the recommended seat, the surrounding audience of the 
recommended seat, the environment of the recommended seat”); and
	transmitting the one or more seat location recommendations to the first user device (see [0077] “The information presenting unit 22 presents, to the user, various types of information 
transmitted from the recommendation system 21 and the ticket selling system 24. For example, the information presenting unit 22 presents information relevant to the event and the seat that are recommended for the user”).
	Regarding Claim 2, Yamamoto teaches the limitations of claim 1 as discussed above.  Yamamoto further teaches further comprising:  displaying the one or more seat location recommendations on the first user device when the first seat location recommendations are received (see [0244] “an image 
	Regarding Claims 5, 12, and 19, Yamamoto teaches the limitations of claim 1 as discussed above.  Yamamoto further teaches wherein prior to the transmitting, the method further comprises: checking whether the second seat location is occupied; determining that the second seat location is occupied by a second user of a second user device (see [0343] “On the other hand, in step S332, if it is determined that the target seat is not a vacant seat, the processes of steps S333 to S337 are skipped, and the process proceeds to step S338. That is, the target seat is already reserved”);
	receiving environmental parameter preferences from the second user device (see [0017] “The feature of the user may include at least one of an attribute of the user, a physical feature of the user, a feature relevant to a preference of the user, and a feature relevant to how the user views an event,” [0096] “the preference information includes user's preference information to a venue and a seat, such as favorite venue, position of favorite seat, angle for viewing favorite event region, favorite type of seat, and favorite specification of seat.”  Yamamoto receives environmental preferences from a second user device because it receives preferences from a plurality of users (see [0018] “preferences of the audience”));
	determining a second seat location recommendation in response to the environmental parameter preferences of the second user device and the environmental parameters, the second seat location recommendation identifying a third seat location (see [0008] “a recommending unit configured to perform matching between a feature of a seat or area assigned to a user in an event and a 
	transmitting the second seat location recommendation to the second user device (see [0077] “The information presenting unit 22 presents, to the user, various types of information transmitted from the recommendation system 21 and the ticket selling system 24. For example, the information presenting unit 22 presents information relevant to the event and the seat that are recommended for the user”).
	Regarding Claims 6, 13, and 20, Yamamoto teaches the limitations of claim 1 as discussed above.  Yamamoto further teaches adjusting the one or more seat location recommendations in response to a seating restriction (see [0301] “the content of the recommended action plan may be changed depending on recommended period. For example, when recommending on the day of the target event, the condition such as weather and air temperature of the day can be added, to change the action category and the atmosphere category used in the recommendation, and to change the range of the area of the recommended facility”).
	Regarding Claims 9 and 16, Yamamoto teaches the limitations of claims 8 and 15 as discussed above.  Yamamoto further teaches wherein the operations further comprise:  displaying the one or more seat location recommendations on the first user device when the one or more seat location recommendations are received (see [0244] “an image illustrating the seating chart and the 
recommended seat (the seat on which a face mark is displayed in the image) of the stage theater where the musical is held is presented to the user. Further, for example, an image illustrating the seating chart 
recommended plan before the target event, a list of recommended facility names (store name), seat types, times that can be booked are displayed in the order of recommendation”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Matsumoto (JP2005346349A).
	Yamamoto teaches the limitations of claims 1, 8, and 15 as discussed above.  Yamamoto does not explicitly teach, however Matsumoto teaches activating an alarm on the first user device when the one or more seat location recommendations are received (see Abstract “a recommended seat notification part 107 for specifying a seat from which the user can most easily move to incidental facilities desired by the user and notifying the user's terminal 200 of the seat information as recommended seat information”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the seat recommendation method of Yamamoto the process of notifying a first user device when a seat location recommendation is received as taught by Matsumoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and .
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Aird (U.S. Patent Application Publication No. 2013/0304521).
	Yamamoto teaches the limitations of claims 1, 8, and 15 as discussed above.  Yamamoto further teaches wherein prior to the transmitting, the method or operations further comprises:  checking whether the second seat location is occupied; determining that the second seat location is occupied by a second user of a second user device (see [0343] “On the other hand, in step S332, if it is determined that the target seat is not a vacant seat, the processes of steps S333 to S337 are skipped, and the process proceeds to step S338. That is, the target seat is already reserved”);
	receiving environmental parameter preferences from the second user device (see [0017] “The feature of the user may include at least one of an attribute of the user, a physical feature of the user, a feature relevant to a preference of the user, and a feature relevant to how the user views an event,” [0096] “the preference information includes user's preference information to a venue and a seat, such as favorite venue, position of favorite seat, angle for viewing favorite event region, favorite type of seat, and favorite specification of seat.”  Yamamoto receives environmental preferences from a second user device because it receives preferences from a plurality of users (see [0018] “preferences of the audience”)); and
	determining a second seat location recommendation in response to the environmental parameter preferences of the second user device and the environmental parameters, the second seat location recommendation identifying the first seat location (see [0008] “a recommending unit configured to perform matching between a feature of a seat or area assigned to a user in an event and a feature of a user, and to select a combination of a recommended seat or area and the user,” [0146] “the 
recommended seat information includes the information relevant to how the event region is viewed from the recommended seat, how the sound is heard in the recommended seat, the surrounding audience of the recommended seat, the environment of the recommended seat”).
	Yamamoto does not explicitly teach, however Aird teaches transmitting the seat location exchange proposal to the first device and the second device (see [0096] “provide the swap offer to other portable processing devices, located within a predetermined distance of a venue in which the portable processing device, that request information regarding available seats or tickets. In some embodiments, the second processing device may send the swap offer to ones of the other portable processing devices only when the ones of the portable processing devices request information regarding one or more available seats or tickets”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of transmitting seat location exchange proposals to multiple user devices as taught by Aird with the seat recommendation method of Yamamoto with the motivation to enable users of the system that receive the seat location exchange proposal to exchange seats (Aird [0013]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Maney (U.S. Patent No. 8,719,155).
	Yamamoto teaches the limitations of claims 1 and 8 as discussed above.  Yamamoto further teaches receiving a seat location recommendation response from the first user device, the seat location recommendation response including a selection of the second seat location (see [0161] “when the target user selects a desired seat from among the recommended seats illustrated in the entire screen image, a detail screen image including an image that simulates a sight from the selected 
	Yamamoto does not explicitly teach, however Maney teaches adjusting a component at the second seat location in response to the seat location recommendation response (see [0072] “Vehicle checkout software 102 may obtain the preparation information as it is being entered by a customer using touch screen 106. For example, the customer may enter a preference for power seats and that the power seats be adjusted based upon entered height and/or weight,” [0029] “Vehicle system control software 22 may prepare vehicle 50 following printing of a receipt, after a predetermined delay approximating the time necessary for the customer to walk to vehicle 50, or in stages. For example, vehicle system control software 22 may configure seats”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of adjusting a component at the seat location in response to selection of the seat by the user as taught by Maney with the seat recommendation method of Yamamoto with the motivation to enable the system to prepare the seat for the user’s preferences (Maney [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Vijayrao (U.S. Patent Application Publication No. 2016/0308686) teaches a process of receiving a temperature preference of a second user.
	Lele (U.S. Patent Application Publication No. 2012/0010912) teaches a process of receiving a seat reassignment request from a passenger, where the request includes a neighborhood preference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628